COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, O’Brien and White
UNPUBLISHED


              Argued at Norfolk, Virginia


              SAMUEL BOYD
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 1367-21-1                                       JUDGE GLEN A. HUFF
                                                                                  NOVEMBER 15, 2022
              COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                                Bryant L. Sugg, Judge

                                Charles E. Haden for appellant.

                                (Jason S. Miyares, Attorney General; Mason D. Williams, Assistant
                                Attorney General, on brief), for appellee. Appellee submitting on
                                brief.


                      Samuel Boyd (“appellant”) was convicted in the Newport News Circuit Court (the “trial

              court”) of possession of heroin with the intent to distribute. Appellant argues that the trial court

              erred by denying his motion to strike because the evidence did not establish, beyond a reasonable

              doubt, his intent to distribute heroin. Because the evidence was sufficient to establish appellant’s

              intent, this Court affirms.

                                                         BACKGROUND

                      This Court views the facts “in the light most favorable to the Commonwealth,” disregarding

              appellant’s conflicting evidence and granting the Commonwealth all reasonable inferences from its

              evidence. Gerald v. Commonwealth, 295 Va. 469, 472 (2018) (first quoting Scott v.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Commonwealth, 292 Va. 380, 381 (2016); and then citing Kelley v. Commonwealth, 289 Va. 463,

467-68 (2015)).

       On June 15, 2019, two Newport News Police officers went to a residence in response to a

report of a drug overdose. When they arrived, they encountered eight to ten people and found

appellant in a hallway on the second floor of the house. Appellant had trouble breathing, and the

officers believed he was suffering the effects of a drug overdose, so they administered Narcan, a

drug-overdose reversal agent. One officer accompanied appellant to the hospital, where appellant

received treatment for a suspected opioid overdose. At the hospital, the officer found $6,000 in cash

on appellant’s person.

       After obtaining a search warrant, police officers searched the residence. In a second-floor

bedroom—which the officers learned belonged to appellant—they found medicine bottles bearing

appellant’s name on a nightstand, his identification card, and envelopes addressed to him in a

dresser and on a desk. The police also found other prescription pill bottles bearing the name

“Quaneisha Gee” and mail addressed to the same name. Under a file folder on the desk, the police

found three plastic bags, along with straws and scales, which had heroin residue on them. One

plastic bag contained 10.91 grams of a powder mixture of heroin, cocaine, and fentanyl. Another

bag contained almost three grams of cocaine. The third bag contained a “chunky brown material”

that was not a controlled substance. Officers found other items in the room, including two phones, a

razor blade, mylar bags, and a heat gun on the desk near the bags.

       During an interview, Detective Jessie told appellant that they had found him overdosed at

the house. Appellant, surprised, asked how he could have overdosed when he only sells drugs and

does not use them.

       At trial, Detective Jessie testified that mylar bags are a common packaging for drugs; the

bags are then sealed with a heat gun to conceal the odor. Based on his training and experience,

                                                -2-
Detective Jessie opined that the desk was a “cooking station” or “cutting station” for mixing drugs

with inert substances to increase the volume of product for sale. He believed the brown substance

in the third bag could serve as a “cutting agent.” He also testified the other bags contained “a very

high amount” of drugs, so it was “very unlikely that someone would use that just for personal use.”

       Appellant testified that the drugs in the bedroom were not his. He explained that Gee is his

ex-wife, they have a child together, and she shared the bedroom with him. He claimed that he did

not know that the drugs were in the room or that drug activity was occurring in his house. He

admitted that he used one of the scales but stated he used it to weigh lithium batteries which he

bought and sold online. He stated that the large amount of cash he possessed was from a settlement

he received following an automobile accident; he had withdrawn the money from his bank to make

vacation reservations. Finally, Boyd stated that he does not use drugs and that he does not know

how to use or sell heroin. He admitted, however, that he did have previous felony drug convictions.

       The trial court convicted appellant of possession of heroin with intent to distribute. This

appeal followed.

                                             ANALYSIS

       Appellant argues that the evidence did not establish his intent to distribute heroin. Although

he acknowledges his statement to Detective Jessie that he was a dealer rather than a user, he claims

the facts—particularly his overdose—show he was not a dealer but only a user. Appellant does not

contest the trial court’s conclusion that he possessed the discovered drugs.

       “On review of the sufficiency of the evidence, ‘the judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Ingram v. Commonwealth, 74 Va. App. 59, 76 (2021) (quoting Smith v.

Commonwealth, 296 Va. 450, 460 (2018)). “The question on appeal, is whether ‘any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

                                                 -3-
Id. (quoting Yoder v. Commonwealth, 298 Va. 180, 182 (2019)). “If there is evidentiary support

for the conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its

opinion might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App.

273, 288 (2017)).

       Circumstantial evidence may prove a person’s intent to distribute drugs. Scott v.

Commonwealth, 55 Va. App. 166, 172 (2009) (en banc). Circumstantial evidence can include

many “[f]actors that a trial court may consider as indicators that a defendant intended to

distribute the illegal drugs in his possession[,] includ[ing] the ‘possession of a quantity [of drugs]

greater than that ordinarily possessed for one’s personal use.’” Ervin v. Commonwealth, 57

Va. App. 495, 521-22 (2011) (en banc) (fourth alteration in original) (quoting Iglesias v.

Commonwealth, 7 Va. App. 93, 110 (1988) (en banc)). Other factors include “the method of

packaging of the controlled substance” and “the absence of any paraphernalia suggestive of

personal use.” Id. at 522 (quoting Welshman v. Commonwealth, 28 Va. App. 20, 37 (1998) (en

banc)). Further, “[e]xpert testimony, usually that of a police officer familiar with narcotics, is

routinely offered to prove the significance of the weight and packaging of drugs regarding

whether it is for personal use.” Askew v. Commonwealth, 40 Va. App. 104, 109 (2003) (quoting

Shackleford v. Commonwealth, 32 Va. App. 307, 327 (2000)).

       “While no single piece of [circumstantial] evidence may be sufficient, the ‘combined

force of many concurrent and related circumstances, each insufficient in itself, may lead a

reasonable mind irresistibly to a conclusion.’” Ervin, 57 Va. App. at 505 (quoting Stamper v.

Commonwealth, 220 Va. 260, 273 (1979)).




                                                -4-
       Appellant contends that his overdose shows he was a user rather than a dealer. His

argument mistakenly assumes a person cannot be both. Here, the recovered evidence allowed for

a reasonable inference that appellant intended to distribute the recovered drugs.

       The officers found the drugs in a room belonging to appellant that contained some of his

personal documents and prescription bottles. Hall v. Commonwealth, 69 Va. App. 437, 448

(2018) (noting a “person’s ownership or occupancy of premises on which the subject item is

found” is a “probative factor[] to be considered”). The recovered drugs included a powder

mixture of cocaine, heroin, and fentanyl weighing almost eleven grams, an amount inconsistent

with personal use, according to Detective Jessie. The officers also discovered a desk, mylar

bags, and a heat gun. As Detective Jessie testified, those distributing drugs commonly use those

items for packaging their product. The possible “cutting agent” the officers found supported that

conclusion.

       Other evidence also suggested appellant was engaged in drug distribution, such as the two

phones found in the room, the drugs, and the substantial amount of cash police found on his person.

Finally, although it conflicted with his later denial, appellant’s own incriminating statement—that

he only sold, rather than used, drugs—also indicated an intent to sell the discovered drugs.

Commonwealth v. McNeal, 282 Va. 16, 22 (2011) (explaining a factfinder may “resolv[e] conflicts

in a single witness’ testimony” by choosing what “it deems credible and rejecting [what] it deems

incredible”). Considering all this evidence, a factfinder could conclude, beyond a reasonable

doubt, that appellant intended to distribute heroin.

                                          CONCLUSION

       As the evidence was sufficient to establish the requisite intent, this Court affirms

appellant’s conviction.

                                                                                               Affirmed.

                                                -5-